         Case: 4:19-cv-00007-RP Doc #: 36 Filed: 09/24/20 1 of 1 PageID #: 229




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

DILLON CALLAWAY                                                                              PLAINTIFF

v.                                                                                      No. 4:19CV7-RP

TIMOTHY MORRIS, ET AL.                                                                   DEFENDANTS


                                         FINAL JUDGMENT

        In accordance with the memorandum opinion entered this day, the defendant’s motion [27] for

summary judgment is GRANTED, and judgment is ENTERED for the defendant in all respects. In

light of this ruling, the defendant’s motion [30] to continue the evidentiary hearing in this case is

DISMISSED as moot.

        SO ORDERED, this, the 24th day of September, 2020.


                                                          /s/ Roy Percy
                                                          UNITED STATES MAGISTRATE JUDGE
